Citation Nr: 1620229	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a bunionectomy, right first metatarsal.

2.  Entitlement to an initial compensable evaluation for a surgical scar of the right foot associated with residuals, right bunionectomy, first metatarsal.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to August 1981 in the Marine Corps.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal for an evaluation in excess of 10 percent for right bunionectomy residuals in June 2014. 

Following the June 2014 remand, the RO granted a separate award of service connection for a surgical scar, right foot, and assigned an initial noncompensable evaluation, by a rating decision prepared in November 2014.  The RO continued that noncompensable rating in rating decision prepared in May 2015 and issued in June 2015.  In July 2015, the Veteran submitted a Notice of Disagreement (NOD) as to the noncompensable evaluation assigned for the scar, right foot, associated with bunionectomy, right foot.  

It appears that the June 2015 rating decision addressed the claim for an compensable initial evaluation of a postsurgical right great toe surgical scar because an April 2015 VA examination of the feet for pes planus also excluded factual information relevant to the rating for the postoperative scar disability.  The Veteran disagreed with the noncompensable evaluation assigned for the right great toe in July 2015 disagreement.  

Given that the appeal must be remanded for further evaluation of the right foot, the additional evidence obtained on remand is again likely to be relevant to the claim for a compensable evaluation for the scar. The Board finds that it would be inefficient to evaluate the Veteran for right foot disability, without also addressing disability due to a scar on the right foot.  The Board has jurisdiction to remand that claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's July 2015 Notices of Disagreement addressed the June 2015 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The electronic record discloses that the RO has acknowledged receipt of the disagreement with the denials of those issues, but has not yet undertaken further action regarding the July 2015 NODs.  

During the pendency of this appeal, the Veteran has submitted several other claims.  By a rating decision prepared in January 2015, and issued in February 2015, the RO denied service connection for several claimed disabilities, including posttraumatic stress disorder (PTSD), diabetes mellitus, and tremors.  The RO denied reopening of claims for service connection for right knee and right hip disabilities, and denied a total rating based on individual unemployability (TDIU).  The Veteran has disagreed with each of these 11 determinations.   

The electronic record reflects that the RO has not acknowledged these 11 NODs.  No SOC has yet been issued.  In view of the number of items of correspondence that the RO and the Veteran have exchanged since the NODs, it appears to the Board that it would be premature for the Board to take jurisdiction of the claims unrelated to the severity of right foot disability at this time.  

In the future, it is important for the Veteran to understand that, if possible, he should file his claim at one time:  Filling additional claims at different time may delay the abjudication of all claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's June 2014 remand of the appeal for an increased rating for residuals of right foot bunionectomy, VA examination was afforded the Veteran in August 2014.  A November 2014 supplemental statement of the case (SSOC) advised the Veteran of the new evidence from that examination and readjudicated the claim on appeal.

In March 2015, the RO afforded the Veteran another examination of the right foot, using the form for evaluation of pes planus.  The RO did not issue an SSOC addressing the severity of right foot disability.  It appears to the Board that the evidence obtained during the March 2015 VA examination discussed the severity of right foot residuals of a bunionectomy, and provided information about a postoperative scar on the right foot, as well as addressing whether pes planus was present.  The Veteran is entitled to an additional SSOC addressing the evidence pertinent to the issue on appeal following the November 2014 SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran since August 2014, especially Podiatry Clinic records or records relevant to the severity of right foot disability.

2.  Then, furnish the Veteran and his representative an SSOC addressing all relevant evidence regarding the severity of the residuals of a right bunionectomy, and scar residuals, status post bunionectomy, since the November 2014 SSOC.  

3 Fully address all other claims raised by the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).

4.  Return the claim for a compensable evaluation for a scar, status post, right bunionectomy, and any other new issue cited above to the Board only if the Veteran files a timely substantive appeal as to this issue or issues.

5.  Return the claim for an increased evaluation in excess of 10 percent for right foot disability, status post bunionectomy, right foot to the Board, if the appeal is not granted to the Veteran's satisfaction, including with consideration of entitlement to an extra schedule are disability evaluation.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




